Citation Nr: 1115337	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  04-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic vaginal infections.

2.  Entitlement to an initial compensable rating for condyloma acuminatum (genital warts).

3.  Entitlement to an effective date earlier than August 22, 2005, for the award of nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from February 1994 to April 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a December 2002 rating decision, the RO, in pertinent part, continued initial, 0 percent (noncompensable) ratings for the Veteran's service-connected chronic vaginal infections and condyloma acuminatum, effective from October 6, 1999.  A timely appeal was filed regarding both issues.  In November 2007 and August 2009, the Board remanded these claims to the RO, via the Appeals Management Center (AMC), for additional development.

In a February 2008 rating decision, the RO granted nonservice-connected disability pension benefits effective August 22, 2005.  For the reasons explained below, the issue of an earlier effective date for the award of nonservice-connected disability pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  Since the October 1999 award of service connection, the Veteran has had vaginal infections that require episodic treatment, but not continuous treatment.

3.  Since the October 1999 award of service connection, the Veteran has not had a recurrence of condyloma acuminatum nor has she has had any residual impairment associated with the diagnosis and treatment of condyloma acuminatum during active service.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for chronic vaginal infections have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.116, Diagnostic Code 7699-7610 (2010).

2.  The criteria for an initial compensable rating for condyloma acuminatum have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.116, Diagnostic Code 7699-7628 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for service connection for chronic vaginal infections and condyloma acuminatum were submitted in October 1999.  In correspondence dated in July 2002, December 2007 and December 2009, VA notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claim and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in the December 2007 letter.  

All pertinent development has been undertaken.  VA examinations were conducted in January 2000, March 2001, August 2002, April 2009, and October 2010.  All available, relevant evidence has been obtained in this case, including the Veteran's records from the Social Security Administration (SSA) and VA treatment records dated through October 2010.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Factual Background 

Historically, the Veteran's service treatment records reflect that she was treated successfully on several occasions for vaginal yeast and bacterial infections.  She was also diagnosed with condyloma acuminatum, which was successfully treated with trichloroacetic acid and liquid nitrogen.  

A January 2000 VA gynecological examination report indicates the Veteran said that she had intermittent, occasional episodes of yeast vaginitis, but no other difficulties with vaginal discharge.  On physical examination, her external genitalia were normal.  There was a small amount of secretion and a microscopic examination revealed yeast vaginitis.  Over-the-counter therapy was recommended to treat this condition.  The examiner noted that the Veteran had a history of yeast vaginitis, and that this would requirement symptomatic management whenever episodes occurred.  No other special therapy was needed.  With regard to condylomata, the VA examiner noted that she had contracted genital warts in 1995 and that this condition was treated successfully with acid and freezing therapy and there was no evidence of recurrence.  

A March 2001 VA gynecological examination report indicates the Veteran said that she had not had a recurrence of genital warts since being treated in service, but was concerned about recurring vaginal infections.  The examiner noted that she had a whitish vaginal discharge, which was thought to be normal by her general practitioner.  There was no evidence of condylomata.  A colposcopy was recommended based on a history of abnormal pap smear results.  

In an addendum to the March 2001 gynecological examination report (also dated in March 2001), it was revealed that the Veteran's external genitalia and vaginal walls were normal without lesions or vaginal discharge.  It was noted that the Veteran had a history of abnormal pap smears (most recently in November and December 2000) The colposcopy study revealed areas consistent with a mild dysplasia.  A biopsy was performed; however the results were not yet known.  

A May 2001 VA gynecology clinic note indicated that the biopsy results were benign, showing chronic cervicitis (inflammation of the cervix).  The Veteran was advised to follow-up in six months.  

A January 2002 VA gynecology note indicates the Veteran's external genitalia were normal.  Her cervix appeared normal.  It was noted that she had a small amount of discharge from her right breast.  A pap smear was taken.

A July 2002 VA gynecology note indicates the Veteran's external genitalia were normal; her vagina was normal, and her cervix was clean.  A pap smear was taken.    

An August 2002 VA gynecological examination report indicates the Veteran's cervix was clean.  Her vulva and external genitalia were within normal limits.  It was noted that pap test results were pending.  

In December 2004, VA pap smear results indicated ASC-H (atypical squamous cells, cannot exclude high grade squamous intraepithelial lesion (HSIL)) and positive for HPV (human papilloma virus).  

A February 2005 VA gynecology consult note indicates the Veteran had history of abnormal pap smears, most recently in December 2004.  It was also noted that her previous pap smear in 2002 was normal.  On physical examination, her external genitalia were normal.  A colposcopy and biopsy were performed.  An April 2005 note indicates the biopsy results were negative for dysplasia (i.e., benign).  It was recommended that she follow-up in 6 months with another pap smear.  

A July 2005 VA gynecology note indicates the Veteran complained of a rash on her abdomen, back, buttocks, and arms. Pelvic examination was unremarkable.  A pap smear was taken and the results indicated ASCUS (atypical squamous cells of undetermined significance) and were negative for HPV.  It was recommended that she have a repeat pap smear and colposcopy in 6 months.  She was told to see her primary care physician for the rash.  

A July 2006 VA primary care note indicates the Veteran was worried about sexual transmitted diseases and pregnancy after having unprotected sex.  On physical examination, her genitalia were normal with no lesions, masses or ulcerations; vaginal mucosa was pink with no discharge.  The pap smear results indicated no evidence of malignancy.  It was recommended she follow-up in one year.  

A March 2007 VA primary care note indicates the Veteran complained of vaginal yeast infection.  Pelvic examination showed no external irritation; the vagina was pink without discharge; the cervix was normal in appearance; there were no lesions.  Gonorrhea and Chlamydia cultures were obtained.  Wet prep revealed no hyphae or clue cells (indicative of yeast or bacterial infections).  

A February 2008 VA gynecology consult note indicates that the Veteran had a history of a LSIL (low grade squamous intraepithelial lesion) pap smear in August 2007.  She denied having vaginal discharge or odor.  On physical examination, external genitalia were normal without erythema, lesions or masses; vaginal mucosa was pink; cervix was pink without drainage.  A colposcopy was performed but there were no areas found to biopsy.  An ECC (endocervical curettage) was obtained.  A March 2008 addendum indicates that the ECC specimen was insufficient.  The Veteran was telephoned to schedule a repeat colposcopy. 

A March 2009 VA gynecology consult note indicates that Veteran had no complaints of pain, discomfort, abnormal discharge or bleeding.  Pelvic examination was normal without lesions, excoriations, or discolorations.  Examination revealed smooth vaginal mucosa and smooth cervix.  The assessment was a normal examination.  An addendum noted that the pap smear results indicated no evidence of malignancy.

An April 2009 VA examination report indicates that the examiner reviewed the Veteran's claims file, but did not examine the Veteran.  The examiner noted that the Veteran was diagnosed with vulvar condylomata in 1995, which was treated successfully with tricholoracetic acid, cryotherapy and electro fulguration.  The condylomata resolved and there was no evidence of recurrence.  The examiner opined that it was unlikely for her to have another recurrence after so many years and that if she did develop condylomata in the future, it would likely be related to a new exposure to HPV rather than a persistence of her prior infection.  The examiner noted that there was some skin dryness but no evidence of scarring or other residual findings related to condyloma.  With regard to vaginal infections, the examiner noted that the Veteran had been episodically seen for vaginal infections.  At the present time, the examiner noted that the Veteran appeared less symptomatic.  The examiner also noted that the Veteran had a history of abnormal pap smears, which would require more frequent pap testing with follow-up colposcopic examinations and biopsies any time pap testing was abnormal.  The Veteran had not required ablation or excision therapy of her cervix, but this was a possibility in the future.  Furthermore, the examiner stated that the Veteran's history of abnormal pap smears did require continuous therapy in the sense that it required monitoring and management for an indefinite period of time.

An October 2010 VA examination report indicates that the Veteran reported vaginal infections occurring approximately 4 times per year, which required therapy.  It was noted that some of these had been evaluated by a health provider, and, at other times, the Veteran self-medicated for presumptive yeast infection with clotrimazole.  She said she got good relief with this approach.  At the time, she did not require ongoing continuous suppressive therapy.  On physical examination, external genitalia were completely normal with no evidence of condylomata or other abnormalities.  The vagina was within normal limits with a small amount of normal-appear white discharge.  Examination of the discharge with normal saline and potassium hydroxide revealed normal vaginal cells and normal vaginal flora without evidence of vaginitis.  The cervix was clean and normal-appearing.  The examiner noted that the Veteran had not had any visible condyloma for the last 15 or 16 years and that there was no impairment of the genital or urinary system by condylomata.  Pap smear results were negative for intraepithelial lesion or malignancy; fungal organisms morphologically consistent with candida species were present.  

In a December 2010 addendum to the October 2010 VA examination, the examiner indicated that there was no impairment of the skin related to condylomata.  The examiner also noted that the pap smear results revealed normal findings with no cellular abnormalities suggestive of HPV, although a free-standing HPV test was not performed.  The examiner stated that the results should be interpreted to mean the Veteran does not currently have active HPV.  

Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built- up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  See 38 C.F.R. § 4.27.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2010).

The Veteran's service-connected chronic vaginal infections have been evaluated, by analogy, under Diagnostic Code 7610.  Her service-connected condyloma acuminatum has been evaluated, also by analogy, under Diagnostic Code 7628.

General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs
7610
Vulva, disease or injury of (including vulvovaginitis).
Symptoms not controlled by continuous treatment
30
Symptoms that require continuous treatment
10
Symptoms that do not require continuous treatment
0
38 C.F.R. § 4.116, Diagnostic Code 7610 (2010).

7628
Benign neoplasms of the gynecological system or breast. Rate according to impairment in function of the urinary or gynecological systems, or skin.
38 C.F.R. § 4.166, Diagnostic Code 7628 (2010).


Analysis

As outlined in detail above, the medical evidence indicates that the Veteran has had episodes of vaginal infections, which have required periodic treatment.  The Veteran has reported that she has infections up to 4 times per year and that she treats these infections with over-the-counter medication.  She said that she has success in treating these infections.  Based on the medical evidence of record, and the Veteran's own statements, there is no indication that she requires continuous therapy for any vaginal yeast or bacterial infections.  Therefore, the Board finds that a compensable rating for vaginal infections under Diagnostic Code 7610 is not warranted.

With regard to condylomata, the Veteran was diagnosed with genital warts during military service and she was successfully treated for this condition.  There has been no evidence of recurrence.  Furthermore, there is no evidence of any residual impairment in function of the urinary or gynecological systems or skin.  Hence, the Board finds that a compensable rating for condylomata under Diagnostic Code 7628 is not warranted.

The Board has considered whether there is any basis for assignment of compensable ratings for chronic vaginal infections and condyloma acuminatum under any other potentially applicable diagnostic code; however, neither of these disabilities is shown to involve any other factors that would warrant evaluation of the disability under any other diagnostic code.

The Board acknowledges that the Veteran also has a history of abnormal pap test results and that she has concerns regarding this.  The Board notes that the April 2009 VA examiner pointed out that such a history requires continuous therapy in the sense of careful monitoring/management with follow-up colposcopies and biopsies if pap results are abnormal.  The Board points out, however, that the Veteran has not been diagnosed with dysplasia on recent examinations (an April 2005 note indicates biopsy results were negative for dysplasia (i.e., benign)), and that abnormal pap test results are laboratory findings, not disabilities in of themselves.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim".  See Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  See, e.g., See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (elevated triglycerides and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.)  While the Board is sympathetic to her concerns that these results may lead to a diagnosis of dysplasia or cancer in the future, at the present time there is no evidence of current disability.  

As the criteria for compensable ratings have not been demonstrated, the preponderance of the evidence is against each claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial, compensable rating for chronic vaginal infections is denied.

Entitlement to an initial, compensable rating for condyloma acuminatum is denied.


REMAND

A review of the claims file indicates that the Veteran perfected an appeal on the issue of entitlement to an earlier effective date for the award of nonservice-connected disability pension benefits; however, the RO did not certify this issue to the Board and it appears that documents associated with this claim are missing from the claims file.

The claims file includes a February 2006 letter notifying the Veteran that she had been denied pension benefits.  The letter indicates that a rating decision was attached to the letter; however, a copy of the rating decision is not of record.  In March 2006, the Veteran filed a notice of disagreement.  In November 2006, the RO indicated that it had accepted her notice of disagreement and indicated that she could choose the traditional appeal process or review by a Decision Review Officer (DRO); she indicated that she wanted her case reviewed by a DRO.  It then appears that the RO attempted to obtain additional relevant medical records, including her SSA records.  

In February 2007, a note in the file indicates that the claims file could not be located at the RO, and that the temporary file was being warehoused.  The Board notes that the Veteran's claims for higher initial rating had been certified to the Board during this time period and it is likely that her claims file was at the Board and not at the RO.  A November 2007 note in the file indicates that a pension decision could be made based on the SSA's award of disability benefits and that the DRO was searching for volume 1 of the claims file, however a decision could be made because pension development was in a temporary file, volume 2, and volume 3.  

In a February 2008 letter, the RO notified the Veteran that it had awarded pension benefits effective August 22, 2005, and that she would receive benefits through June 2006 after which her income became too excessive for receipt of pension benefits.  The letter also notified her that she became eligible to receive pension benefits in June 2007, and that her award would be processed in two parts.  In a separate March 2008 letter, the RO notified the Veteran that it had awarded pension benefits from July 2007.  

In March 2008, the DRO issued a statement of the case (SOC).  The issue listed for consideration was entitlement to an earlier effective date for the grant of nonservice-connected pension.  In the first paragraph of the reasons and bases for the decision, the DRO explained that the VA examiner did not find the Veteran unemployable and that entitlement to nonservice-connected pension remained denied.  Presumably this was an error since the RO had awarded pension benefits earlier that month.  The DRO then went on to state that it had confirmed the August 22, 2005 effective date for the award of pension benefits based on the SSA's award of disability benefits.  

The Veteran filed a substantive appeal (VA Form 9) in April 2008.  She indicated that she believed she was entitled to benefits from December 2004, and she submitted an employment assessment form filled out by a VA psychiatrist dated in December 2004.  It does not appear the RO took any further action.  On reviewing the claims file, the substantive appeal was stapled inside a service department records envelope that contained a few service treatment records.  The white envelope is labeled "temp F".  

The March 2008 SOC listed evidence that was considered, but is not currently of record.  This evidence includes the Veteran's claim that was received in July 2005, statements in support of the claim dated in June and October 2005, a December 2005 VA examination, a VCAA development letter dated in December 2005, VCAA waiver from the Veteran dated in January 2006, a report of contact dated in December 2005, Dr. Goodman's report dated in December 2005, and treatment records from the VA Pittsburgh Healthcare System dated in November 2005.  As mentioned, the February 2006 rating decision is also not of record.

Given the above, the Board finds that a remand is necessary so that an attempt can be made to associate the missing evidence and documents with the claims file.  If a temporary file was created, the RO should associate this with the claims file.  If the RO is unable to locate the missing evidence or documents and/or temporary file, the RO should attempt to reconstruct the missing evidence and documents.  

Furthermore, on the remand, the RO should ensure full VCAA compliance in connection with this claim.  In this regard, the RO should ensure the Veteran has notice of the evidence necessary to substantiate a claim for an earlier effective date for the award of nonservice-connected disability pension benefits and give her an opportunity to present information and evidence pertinent to the claim.  See 38 U.S.C.A § 5103A.  The RO should also undertake any other development action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Prior to making any determination on the merits, ensure that all notification and development action required by the VCAA and implementing VA regulations is completed.  In particular, ensure that the Veteran has been notified of the information and evidence not of record that is necessary to substantiate her claim for an earlier effective date for the award of nonservice-connected disability pension benefits; the information and evidence that VA will seek to provide; and the information and evidence she is expected to provide.  
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.

2.  Attempt to locate all missing evidence and documents pertaining to the Veteran's claim for nonservice-connected pension benefits, to include any temporary files that might have been created.  All missing evidence and documents should be associated with the Veteran's claims file.

Missing evidence and documents referred to in the March 2008 SOC include: the Veteran's claim that received in July 2005; statements in support of the claim dated in June and October 2005; a December 2005 VA examination; a VCAA development letter dated in December 2005; VCAA waiver from the Veteran dated in January 2006; a report of contact dated in December 2005; Dr. Goodman's report dated in December 2005; treatment records from the VA Pittsburgh Healthcare System dated in November 2005; and the February 2006 rating decision.  

If the RO/AMC is unable to locate any evidence or documents, the RO/AMC must make attempts to reconstruct the file, to include contacting the Veteran to inform her that the evidence/documents are missing and asking her for any copies that she might have.

All efforts to locate the missing documents and evidence should be documented in the Veteran's claims file.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


